 


 HR 4983 ENR: To designate the Department of Veterans Affairs community-based outpatient clinic in Gilbert, Arizona, as the “Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4983 
 
AN ACT 
To designate the Department of Veterans Affairs community-based outpatient clinic in Gilbert, Arizona, as the Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic. 
 
 
1.FindingsCongress finds the following: (1)Staff Sergeant Alexander W. Conrad of Chandler, Arizona, joined the United States Army on June 1, 2010.  
(2)Staff Sergeant Conrad’s decorated service includes two deployments to Afghanistan in support of Operation Enduring Freedom.  (3)Staff Sergeant Conrad subsequently deployed to Africa in support of Operation Octave Shield, while assigned to 1st Battalion, 3rd Special Forces Group, Fort Bragg, North Carolina, as a Human Intelligence Noncommissioned Officer.  
(4)On June 8, 2018, Staff Sergeant Conrad died in Somalia from injuries sustained from indirect enemy fire.  (5)Staff Sergeant Conrad was posthumously awarded the Purple Heart, Bronze Star with Valor, and Meritorious Service Medal.  
2.Designation of Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic 
(a)DesignationThe Southeast Veterans Affairs Health Care Clinic located at 3285 South Val Vista Drive, Gilbert, Arizona, shall after the date of the enactment of this Act be known and designated as the Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic.  (b)ReferenceAny reference in a law, regulation, map, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
